Title: To Thomas Jefferson from John Ledyard, 16 August 1786
From: Ledyard, John
To: Jefferson, Thomas



Sir
London August 16th 1786

Whenever I have occasion to write to you I shall not want to say so much on the score of Gratitude, that if I do not tire you with  the Repetition of my thanks, I shall at least do injustice to the other Parts of my Letters unless you will be so good as to accept of a single honest heartfelt Thank You for the whole. In that case I shall always proceed to plain narration.
The same Sir James Hall that made me the remarkable visit at St. Germains is my friend here. I have arrived most opportunely indeed. An English Ship sails in three days for Nootka Sound. I am introduced by Sir James Hall to the Merchants who welcome me to a passage there and as one of them goes himself thank me for my comp[any.] I shall go on board to morrow. An Officer of Capt. Cooks goes also. He is highly pleased at my accompanying them. Sir J. Hall presented me with twenty Guineas Pro Bono Publico.—I bought two great Dogs, an Indian pipe and a hatchet. My want of time as well as more money will prevent my going otherwise than indifferently equipped for such an Enterprise; but it is certain I shall be more in want before I see Virginia. Why should I repine? You know how much I owe the aimiable La Fayette, will you do me the honor to present my most grateful thanks to him?—If I find in my Travels a mountain as much above the Mountains as he is above ordinary men I will name it La Fayette.—I beg the honor also of my compliments to Mr. Short who has also been my friend and like the good Widow in Scripture cast in not only his mite but more than he was able, to my assistance. Adieu.
I have the honor to be Sir your most grateful and most Obedt huml Servt.,

John Ledyard

